


Exhibit 10.6

 

SECOND AMENDMENT TO INDUSTRIAL LEASE AGREEMENT

 

This Second Amendment to Industrial Lease Agreement (this “Amendment”) is made
as of the         day of May, 2010, by and between ALLIANZ LIFE INSURANCE
COMPANY OF NORTH AMERICA, a Minnesota corporation (“Landlord”), and United
Stationers Supply Co., an Illinois corporation (“Tenant”).

 

RECITALS:

 

A.            WHEREAS, Landlord’s predecessor in interest and Tenant are parties
to that certain Industrial Lease Agreement dated October 21, 2001, as amended by
First Amendment to Industrial Lease Agreement dated October 1, 2002 (as amended,
the “Lease”) under which Landlord leases to Tenant a building of approximately
600,674 square feet  (“Leased Premises”) located at 125 Horizon Drive, Horizon
Business Park, Suwanee, Georgia, as more particularly described in the Lease;

 

B.            WHEREAS, the parties desire to amend the Lease as set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties agree as follows:

 

1.             RECITALS; DEFINED TERMS. The recitals set forth above are
incorporated and deemed restated herein in their entirety. All defined terms
used herein shall have the meanings as ascribed to said terms in the Lease,
except as otherwise provided in this Amendment.

 

2.             TERM.   The “Lease Term” of the Lease is hereby extended to, and
shall expire on, April 30, 2020.

 

3.             MINIMUM ANNUAL RENT.  Effective from and after June 1, 2010,
Minimum Annual Rent shall be as follows and Sections 1.01D and 1.01E shall be
amended accordingly:

 

Time Period

 

Monthly Rental
Installments

 

Minimum Annual Rent

 

6/1/2010—5/31/2015

 

$

135,151.65

*

$1,621,820.00
$(2.70/ft)

 

6/1/2015– 4/30/2020

 

$

147,665.70

 

$1,771,988.30
$(2.95/ft)

 

 

--------------------------------------------------------------------------------

*Provided Tenant is not in default, Monthly Rental Installments for June 2010
and July 2010 shall abate.

 

Tenant shall remain responsible for all additional rent and charges and
obligations due under the Lease throughout the term as extended hereby,
including without limitation, Additional Rent, Operating Expenses, Real Estate
Taxes, and Insurance Premiums as provided in the Lease.

 

1

--------------------------------------------------------------------------------


 

4.           ALLOWANCE.  Provided Tenant is not in monetary default under the
Lease, Landlord shall pay to Tenant an allowance of up to Four Hundred Fifty
Thousand  Five Hundred Dollars ($450,500.00) (the “Allowance”) which shall be
used only for documented physical improvements to the Leased Premises installed
after May 1, 2010 and before December 31, 2011 (the “Allowance Work”).  For
purpose hereof, installation of trade fixtures and personal property shall be
excluded from Allowance Work and shall not be reimbursable.  The Allowance Work
shall be performed and installed by or on behalf of Tenant at its sole cost and
expense, subject to the application of the Allowance.  Tenant may request
payment from Landlord of the Allowance in reimbursement of costs actually
incurred by Tenant with respect to the Allowance Work.  In connection with such
request, Tenant shall provide to Landlord evidence of such expenditures, such as
copies of invoices, checks in payment thereof, final unconditional lien waivers,
or, if the foregoing items are not available, such other documentation as
Landlord may reasonably request.  Landlord shall make such payment to Tenant
within thirty (30) days of Landlord’s receipt of such documentation, provided
Tenant shall make application for reimbursement no more often than once every
three months.  In the event that Tenant does not expend and make written
application to Landlord for reimbursement of all of the Allowance for Allowance
Work permitted hereunder on or before December 31, 2011, then the unused portion
of the Allowance shall be retained by Landlord and deemed waived by Tenant.  In
performing such Allowance Work, Tenant shall be subject to the provisions of
Article 7.02 of the Lease, including obtaining Landlord’s prior written consent
as may be required under the Lease.

 

5.             EXTENSION OPTIONS.   Section 1 (Option to Extend) of Special
Stipulations contained in Exhibit E to the Lease is hereby deleted.   Provided
(i) Tenant is not in default under this Lease either at the time of exercise of
an option to extend or as of the commencement of an Extension Term, (ii) the
creditworthiness of Tenant is then acceptable to Landlord, (iii) the Tenant
originally named herein remains in possession of and has been continuously
operating in the entire Premises for the Lease Term or Extension Term
immediately preceding the Extension Term, and (iv) the current use of the Leased
Premises is acceptable to Landlord, Tenant shall have the option to extend the
Lease Term for two (2) successive periods of five (5) years each (the Extension
Term(s)”).  The Extension Terms shall be on the same terms and conditions
contained in the Lease for the initial Lease Term except (i) no allowances,
tenant improvements, rent abatement or other concessions shall apply, (ii) this
Section granting extension options shall be deemed modified to reflect the
remaining Extension Term option, if any, and (iii) Minimum Annual Rent shall be
adjusted as set forth below.  Tenant shall exercise such option by  delivering
to Landlord, no later than six (6) months prior to the expiration of the then
current Lease Term or Extension Term, as applicable, written notice of Tenant’s
exercise of such option. Once given, Tenant’s exercise of an Extension Term
option shall be irrevocable.  Unless waived by Landlord in writing, Tenant’s
failure to timely exercise an Extension Term option shall be a waiver of all
rights to extend the Lease Term. If Tenant properly exercises an option to
extend, Landlord and Tenant shall execute an amendment to the Lease reflecting
the terms and conditions of the Extension Term.  Minimum Annual Rent for the
Extension Terms, if exercised, shall be as follows:

 

2

--------------------------------------------------------------------------------


 

 

 

Minimum Annual
Rent

 

Monthly Rental
Installments

 

Rent/Ft/Year

 

First Extension Term

 

 

 

 

 

 

 

5/1/20—4/30/21

 

$

1,807,428.07

 

$

150,619.01

 

$

3.00900

 

5/1/21—4/30/22

 

$

1,843,576.63

 

$

153,631.39

 

$

3.06918

 

5/1/22—4/30/23

 

$

1,880,448.16

 

$

156,704.01

 

$

3.13056

 

5/1/23—4/30/24

 

$

1,918,057.12

 

$

159,838.09

 

$

3.19317

 

5/1/24—4/30/25

 

$

1,956,418.27

 

$

163,034.86

 

$

3.25704

 

 

 

 

 

 

 

 

 

Second Extension Term

 

 

 

 

 

 

 

5/1/25—4/30/26

 

$

1,771,988.30

 

$

147,665.69

 

$

2.95000

 

5/1/26—4/30/27

 

$

1,807,428.07

 

$

150,619.01

 

$

3.00900

 

5/1/27—4/30/28

 

$

1,843,576.63

 

$

153,631.39

 

$

3.06918

 

5/1/28—4/30/29

 

$

1,880,448.16

 

$

156,704.01

 

$

3.13056

 

5/1/29—4/30/30

 

$

1,918,057.12

 

$

159,838.09

 

$

3.19317

 

 

6.             BROKERS.  Landlord and Tenant each warrant to the other that
neither has  dealt with any broker or agent in connection with the negotiation
or execution of this Amendment except Jones Lang LaSalle Americas, Inc.
(the “Broker”).  Landlord shall pay to such Broker the commission arising out of
this Amendment pursuant to a separate agreement between Landlord and such
Broker.  Landlord hereby indemnifies Tenant from the payment of any commissions
owed to the Broker and to any other broker with respect to this Amendment
resulting from the acts of Landlord, but not otherwise.  Tenant hereby
indemnifies Landlord from the payment of any commissions owed to any broker,
other than the Broker, with respect to this Amendment resulting from the acts of
Tenant, but not otherwise.

 

7.             CONFLICTS.    Except as modified hereby, the Lease remains in
full force and effect. In all other respects, the Lease is ratified and
affirmed.  If the provisions of this Amendment conflict with those of the Lease,
the provisions of this Amendment shall govern.

 

8.             COUNTERPARTS.  This Amendment may be executed in multiple
counterparts each of which is deemed an original but together constitute one and
the same instrument.  This Amendment may be executed by facsimile and each party
has the right to rely upon a facsimile counterpart of this Amendment signed by
the other party to the same extent as if such party had received an original
counterpart.

 

9.             NOTICES.  Article 1 Section L of the Lease is hereby amended by
deleting the address for Tenant notices and replacing it with the following:

 

Tenant:

 

United Stationers Supply Co.

 

 

One Parkway North Boulevard

 

 

Deerfield, Illinois 60015

 

 

Attn:     Vice President — Engineering

 

3

--------------------------------------------------------------------------------


 

With a copy to:

 

 

 

United Stationers Supply Co.

 

 

One Parkway North Boulevard

 

 

Deerfield, Illinois 60015

 

 

Attn:       General Counsel

 

SIGNATURE PAGE FOLLOWS

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment is executed as of the day and year first
above written.

 

 

LANDLORD:

TENANT:

 

 

ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA

UNITED STATIONERS SUPPLY CO.

 

 

 

 

 

 

By:

/s/ Gary Brown

 

By:

/s/ Richard W. Gochnauer

 

 

 

 

 

Its:

Assistant Treasurer

 

Its:

CEO

 

 

 

 

 

Attest:

/s/ John R. Fields

 

 

 

Its:

Assistant Treasurer

 

 

 

 

5

--------------------------------------------------------------------------------
